ON REHEARING
DIXON, Justice
(dissenting).
I respectfully dissent.
The issue before us is whether the legislature may require the mandatory retirement of a fire chief and other firemen over the age of sixty-five. The case involves a conflict between a statute and the Constitution. We now hold that the statute controls.
The firemen have sought declaratory judgment to obtain a ruling that R.S. 42:691 conflicts with the tenure provisions of Article 14, Section 15.1 of the Louisiana Constitution.
R.S. 42:691 provides that any public employee who is a member of a retirement *898system “shall he separated from the public service” upon attaining the' age of sixty-five years.
The firemen contend that their tenure is covered by the constitutional provision. The city opposes, contending that R.S. 42:691 is applicable; the local union of the firemen and the retirement fund intervene on the side of the city.
The district judges in Alexandria held that the provisions of the Constitution conflicted with those of the statute, and that the Constitution prevails. We affirmed, but granted a rehearing.
The plain words of the constitutional provision, relied on by the plaintiffs, are that they shall “have tenure during good behavior. However, the appointing authority may remove any employee . ... for any one of the following reasons . . .” Unsatisfactory performance of duty and the development of any defect or physical condition precluding satisfactory performance are listed as reasons for removal.
Our opinion on rehearing finds the statute controlling in spite of the constitutional provision that firemen “have tenure during good behavior.”
The attorney for the City of Alexandria stated in argument that the statute was not ambiguous. Our new opinion merely states that “we do not believe the term ‘tenure . during good behavior’ ” is unambiguous — that ambiguity can arise, in some manner, from circumstances. Absurd results are referred to, hut not specified.
I
If there is no conflict between the provisions of Article 14, Section 15.1 and R.S. 42:691, then there is no basis for plaintiffs’ suit.
There is a simple and uncomplicated method to determine whether the constitutional provision and the statutory provision conflict — that is, to apply the problem of the plaintiffs to the constitutional provision alone and then to the statutory provision alone, and determine whether the results are the same or different.
The answer is obvious. Under R.S. 42:691, the plaintiffs would be “separated from the public service.”
Under Article 14, Section 15.1, Subsection 30, the plaintiffs would have tenure during good behavior, satisfactory performance, or until the development of any physical condition which would preclude satisfactory performance.
The plaintiffs reach diametrically opposite answers to their problems, depending on whether the constitutional provision, or whether the statutory provision, controls.
To say that there is no conflict between these provisions cannot be true. “Tenure” and “removal,” terms used in the Constitu*900tion, are certainly broad enough to include the term “separated from the public service,” which is the provision in the compulsory retirement act of 1958.
II
It has been argued that to interpret the constitutional provision as it is written would lead to absurd results. Only two ways absurd results might be reached have been suggested. One is that a literal interpretation of the constitutional provision would result in old men staying in the fire department, when firefighting is a young man’s job. This specious argument completely overlooks the method adopted by Section 15.1 for removing employees who cannot perform because of age. One method — the arbitrary selection of an age and making retirement compulsory — is that adopted by R.S. 42:691. The other method —providing for removal for disability and for inability to perform- — is the method adopted by Section 15.1. (Note: there is no “lifetime tenure” granted by the constitutional provision. It is tenure for good behavior and during satisfactory performance) .
III
It is argued that a literal interpretation of the constitutional provision would lead to “absurd results” because of the actuarial difficulties, and the possible danger to the solvency of the retirement fund.
This argument lacks validity. Here are plaintiffs who could have retired many years ago, and who could have been drawing for many years two-thirds of their pay. Instead of drawing retirement benefits from the retirement fund, these plaintiffs have contributed for many years to the principal of the fund by deductions from their pay.
The Alexandria Fireman’s Pension and Relief Fund is not an actuarially funded retirement system. The sources of the Alexandria Fireman’s Pension and Relief Fund are, according to Act 12 of 1940, proceeds from sale of condemned property, 2% of salary of firemen and an annual appropriation by the city.
IV
An effort is made in the new opinion to apply a sort of “contemporaneous construction” in order to show that the Constitution really doesn’t mean what it says, and that R.S. 42:691 governs.
The doctrine of contemporaneous construction is never applicable unless the statute to be construed is doubtful or ambiguous in its meaning. If a statute is repugnant to a constitutional provision, courts will not validate that statute by invoking a contemporaneous legislative construction rule. Stillman v. Lynch, 56 Utah 540, 192 P. 272.
The Louisiana Supreme Court has held that, where the meaning of a constitutional *902provision is clear, a contemporaneous or legislative construction of that provision is entitled to no weight. State ex rel. Curtis v. Ross, 144 La. 898, 81 So. 386 (Provosty). See also Jefferson Lake Sulphur Company v. State, 213 La. 1, 34 So.2d 331 (Janvier, ad hoc).
V
Our new opinion states that other jurisdictions have “almost uniformly” held that civil service was not intended to confer lifetime employment on the employee, and that civil service tenure was not violated hy mandatory retirement provisions.
We must note that “lifetime employment,” “lifetime tenure” and “guaranteed lifetime employment” are not found in the Constitution, and do not fairly characterize the constitutional provisions. Firemen have tenure during good behavior, but may be removed for inefficient performance, from whatever cause. Federal judges “shall hold their offices during good behavior,” (Article III, Section 1, U.S. Const.), but can only he removed by impeachment for high crimes and misdemeanors. Federal judges have lifetime tenure. Firemen do not.
Just what does the jurisprudence in other jurisdictions have to say about the conflict between compulsory retirement and tenure during good behavior and efficient service ?
The only cases found which have dealt with the problem before us compel -the conclusion that our constitutional term “tenure” includes and covers compulsory retirement for age.
Coopersmith v. City of Denver, 156 Colo. 469, 399 P.2d 943, specifically holds that “tenure” in the Colorado constitution includes mandatory retirement for age. (The constitution gave regulation of “tenure” to home rule cities. A. Denver charter amendment providing for compulsory retirement for age was held to be within the constitutional grant to cities to regulate tenure).
In Reed v. City of Youngstown, 173 Ohio St. 265, 181 N.E.2d 700 (Taft, J.), the City of Youngstown incorporated a civil service statute in its charter providing that employees’ “tenure . . . shall be during good behavior and efficient service.” The city passed an ordinance requiring retirement at age sixty-five. The Supreme Court of Ohio held that the ordinance conflicted with the city charter and was therefore invalid.
In Leavers v. City of Canton, 1 Ohio St.2d 33, 203 N.E.2d 354, the court held that a city ordinance requiring retirement at age sixty-five was invalid because it conflicted with a state statute providing that: “The tenure . . . shall be during good behavior and efficient service ...”
The other cases cited in our new opinion do not touch the problem before us. Jordan *904v. Metropolitan Sanitary District, 15 Ill.2d 369, 155 N.E.2d 297, upheld a statute fixing mandatory retirement at sixty-seven, whose constitutionality was attacked on the grounds that: (1) the act was broader than its title; (2) it was a revival of a law by inference; and (3) it was an unconstitutional delegation of legislative authority.
Beynon v. City of Scranton, 212 Pa.Super. 526, 243 A.2d 190, merely held that the statute granting a public safety director the power to remove certain employees did not give him the power to fix mandatory retirement ages, a power which reposed in the city which had the obligation of funding the retirement system.
Boyle v. City of Philadelphia, 338 Pa. 129, 12 A.2d 43, could only be applicable to a Louisiana case under Louisiana Constitution Article 14, Section 15, not 15.1. A statute provided that police and firemen could not be removed except for cause. A city ordinance providing for mandatory retirement at age sixty-five was upheld as a reasonable regulation, not prohibited by the statute. Our conclusion in Louisiana would be the same if this case were governed by Article 14, Section 15.
The only applicable jurisprudence found is contra our new opinion!
VI
Our new opinion characterizes the tenure of firemen in Section 15.1 as “unique and previously unknown to our system and philosophy of state government.”
This conclusion is inaccurate and ignores the statutory history which the opinion undertakes to examine.
In 1952 there were no provisions in any statute requiring the mandatory retirement of firemen at any age, except for Shreveport firemen. In 1954, Act 212 made it mandatory that firemen retire at age seventy in New Orleans. That was permissible under Constitution Article 14, Section 15. Prior thereto, Act 304 of 1948 governed. It did not provide for mandatory retirement, but rather encouraged retirement after twenty years of service with the fire department.
In cities of population of under 25,000, Act 303 of 1940, now R.S. 33:2021 et seq., governed. That act does not provide for mandatory retirement. It was not until Act 282 of 1964, now R.S. 33:2531 et seq., that small towns were covered, and that act contains the same tenure provisions as Article 14, Section 15.1.
In cities of population of between 13,000 and 250,000, Constitution Article 14, Section 15.1 governs. Its source is Act 102 of 1944, which did not provide for mandatory retirement of firemen. That act was preceded by Act 58 of 1942 and Act 253 of 1940, neither of which provided for mandatory retirement of firemen.
*906Retirement of firemen in the City of Alexandria was originally governed by Act 176 of 1932, which provided for the retirement of Alexandria firemen for disability, or, “by a majority vote of the members,” the retirement of any fireman who had not less than twenty-five years of service. The act was amended by Act 228 of 1934. Both Act 176 of 1932 and Act 228 of 1934, were repealed by Act 12 of 1940. That act eliminated the provisions calling for mandatory retirement of Alexandria firemen. Act 12 of 1940 was amended by Act 57 of 1942 which also did not provide for the mandatory retirement of Alexandria firemen. Act 25 of 1944, Act 4 of 1946, Act 47 of 1952 and Act 58 of 1956 subsequently amended Act 57 of 1942. None provided for mandatory retirement. Only Act 54 of 1958 made it mandatory that all employees of the state or political subdivision thereof retire at age sixty-five. The repealing clause of the act stated that it repealed any other law or parts thereof in conflict therewith. Thus, not until 1958 was it mandatory by statute that Alexandria firemen retire at age sixty-five. See R.S. 42:691.
From 1940 until 1958, the only statutory provision for retirement of Alexandria firemen was for voluntary retirement or retirement for disability.
Such tenure was the rule in Louisiana in 1952 (when Section 15.1 was ratified). It was common in the United States (as shown in opinions from other jurisdictions).
It was certainly not “unknown to our system” in Louisiana.
VII
In 1952, Louisiana already had in its Constitution provisions for a statewide civil service system, applicable also to the City of New Orleans. This is the system under which civil service operates in Louisiana today, with certain exceptions. It was amended in 1952, and rewritten “to provide in detail for state civil service and for city civil service.” 1952 was the same year that Section 15.1 was added.
Why didn’t the legislature place firemen and policemen under the state civil service act? Section 15 is designed to include firemen and policemen. Subsection (V) and Subsection (W) of Section 15 exclude firemen and policemen, but provide for a method of bringing them under the operation of Section 15 by popular election.
The answer is that firemen and policemen had their civil service act placed in a seprate section of the Constitution because there are obvious differences between the state civil service system and the firemen civil service system. One of those differences is tenure.
Under the state civil service system, there is a different mechanical organization of the provisions governing tenure of employees.
Under Article 14, Section 15(N) (1), a permanent employee could not be “de*908moted, dismissed, or discriminated against, except for cause, expressed in writing by the appointing authority.”
Then, limitations were set on “cause.” Cause could not be religious or political opinions or affiliations. There then followed a prohibition against political activity and fraudulent conduct.
In addition, civil service commissions were given the power to “adopt, amend, repeal and enforce rules which shall have the effect of law, regulating employment, transfers, promotion, removal, qualifications, and other personnel matters and transactions and employment conditions . . ., and carrying out generally in the foregoing respects, and as may be otherwise necessary to that end, the provisions and purposes of Civil Service as herein provided.” Further, Article 14, Section 15(P) (5) provided : “Any valid rule, regulation, or order of a State or a City Civil Service Commission shall be enforceable in the courts of this State by mandamus or injunction . ” Subsection (6) of the same section provided: “All existing laws . are continued in force insofar as not in conflict herewith, subject to the power of the Legislature to . . . adopt new laws, provided said amendments or new laws are supplementary and not in conflict herewith.”
It is readily seen that the provisions for tenure in the fire and police act are completely different from the scheme set up in the state civil service system. There is no conflict between a mandatory retirement law for state civil service employees. Mandatory retirement for age, on the other hand, was almost unknown in the fire and police systems in Louisiana in 1952.
What was the legislative intent in maintaining two constitutional civil service systems in the same year?
“The revelation of the legislative intent must be above all sought in the textual formula ... As human language itself, the word of the statute is merely an instrument designed to manifest the thought of the speaker . . . Since the statute is a product of conscious and reflective thought of its author, not only must he have visualized exactly the rule he intended to establish, but it must be also assumed that he has chosen, with reflection and premeditation, the words words which faithfully express his thought and will.” Gény, Method of Interpretation and Sources of Private Positive Law, Sec. 101 (La.L.Institute Trans. 1963).
The clear legislative intent, when Article 14, Section 15.1 was placed in the Constitution in the same year Article 14, Section 15 was completely rewritten, was that there were to be two different civil service systems, and that firemen should have job ten-*910lire exactly as described — during good behavior and efficient performance.
Our original decree should be reinstated.
SUMMERS, Justice (dissenting").
I join with DIXON, J., in reasons he has assigned for dissent.